Order entered October 17, 2017




                                               In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                         No. 05-17-00793-CR

                            ROLANDO JAMESON MCMATH, Appellant

                                                 V.

                                 THE STATE OF TEXAS, Appellee

                           On Appeal from the 195th Judicial District Court
                                        Dallas County, Texas
                                Trial Court Cause No. F14-51770-N

                                              ORDER
        The reporter’s record in this appeal, filed September 11, 2017, does not contain State’s

Exhibit No. 3, the video of appellant’s interview with Sergeant Facet. The Court ORDERS

court reporter Debi Harris to file, within FOURTEEN DAYS of the date of this order, a

supplemental record containing a playable, certified copy of State’s Exhibit No. 3.

        We DIRECT the Clerk to send copies of this order to Debi Harris, court reporter, and to

counsel for all parties.




                                                        /s/   ADA BROWN
                                                              JUSTICE